Citation Nr: 1629015	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right knee meniscus tear with arthritis, status post meniscectomy and arthroscopy, currently classified as total right knee replacement and evaluated as 30 percent disabling.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee strain with Baker's cyst.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently transferred to the RO in Albuquerque, New Mexico.  

A hearing was held in February 2011 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing testimony is in the claims file.  In a May 2016 letter, the Veteran was informed and was offered the opportunity to present testimony at an additional Board hearing before a different VLJ.  The Veteran responded in June 2016, indicating that he did not wish to appear at another Board hearing and requesting that the case be considered based on the evidence of record.

The Board remanded the case for further development in January 2012 and April 2014.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay, additional development is found warranted before the Board can adjudicate the Veteran's claims.

The most-recent VA examination of the Veteran's knees was conducted in July 2014.  At that time, it was noted that the Veteran had right knee replacement surgery scheduled for December 2014.  The most-recent VA treatment records contained in the claims file date from March 2015, and note that the December 2014 surgery was postponed, with the Veteran undergoing right total knee arthroplasty on March 9, 2015.  Subsequent March 2015 VA treatment records document the Veteran's complaints of persistent pain.

Although an April 2015 rating decision assigned a temporary total disability rating effective March 9, 2015, returning to 30 percent on May 1, 2016, the record contains neither VA treatment records nor a report of recent VA examination to inform the Board of the current severity of the Veteran's post-surgical right knee disability.  As more contemporaneous medical findings are needed to evaluate the disability on appeal, the AOJ should obtain updated VA treatment records and schedule the Veteran for additional examination to assess the current severity of the Veteran's service-connected total right knee replacement (previously evaluated as right knee meniscus tear with arthritis, status post meniscectomy and arthroscopy).  The Board further notes that a recent panel decision by the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examination of the joints include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  Correia v. McDonald, __ Vet App. __ 2016 WL 3591858 *10 (July 5, 2016).  As there is no indication that testing under all of these conditions has been performed for the left knee, additional examination is also found warranted to assess the current severity of the Veteran's service-connected left knee disability. 

Finally, in January 2012, the Board found that a claim for a TDIU had been raised as part and parcel of the Veteran's claims for increased disability ratings for his service-connected knee disabilities, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  During February 2012 VA examinations, the Veteran reported that he had studied accounting through VA's Vocational Rehabilitation program, and stated that he does people's taxes during tax season to supplement his income from his VA service connection benefits.  As the Veteran's Vocational Rehabilitation file is not of record, the AOJ must attempt to obtain it.  See 38 C.F.R. § 3.159(c)(2) (2016).  Further, as the record contains no further information as to the extent of the Veteran's work during the tax season (full-time or part-time, self-employed or for hire, level of income, etc...) a VA Form 21-8940 should be provided to the Veteran with instructions to complete and return said form with the necessary information.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from March 2015 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain and associate with the claims file the Veteran's complete VA Vocational Rehabilitation folder.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Contact the Veteran and request clarification as to whether he has been employed at any time during the claims period: request clarification as to his reported tax-filing work, including whether he received payment and if so, how much, and whether he worked full or part-time.  

Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask that he complete and return said form.   

4.  After completing all of the above, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of the Veteran's service-connected left and right knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups for each knee.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In reaching a conclusion, the examiner should comment upon the Veteran's use of any assistive devices.

e.  Comment on the functional impact of the Veteran's knee disabilities on his activities of daily living to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, conduct any additional development deemed necessary, then readjudicate the Veteran's claims for entitlement to increased disability ratings for service-connected right a left knee disabilities and entitlement to a TDIU in light of the expanded record.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




